DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 11, 14, 15, 18, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michele Leonforte (3,414,162 – hereinafter Forte) in view of Joseph Elinski (4,732,387 – hereinafter Elinski).
Re Claim 1:


Elinski teaches when a container mechanism is titled or directed downward to allow the content (20) to move out the container mechanism, a moving member (30 by way of 24) is configured to be moved by a weight or pression of the content (20) pushing a free end of an opening member (24) in association with operation of the opening member (24) to open an opening to form a passage space for the content (see Figs. 1-4 and col. 5 lines 5-45).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Forte with that of Elinski to provide an alternative hands free dispensing formation that would allow for single dispensing of product while assuring proper orientation and contact of product continuously for dispensing purposes.

Further Re Claim 3:
Forte discloses wherein the operating mechanism (44) for controlling passage of content prevents a demand amount of the content transferred from the content storage 

Further Re Claim 7:
Forte discloses an inflow guide member (27, 29) configured to guide the content to move towards the operating mechanism (44) for controlling passage of content (see Fig. 3).

Further Re Claim 11:
Forte discloses an inflow guide member (27, 29) configured to guide the content to move towards the operating mechanism (44) for controlling passage of content, wherein 
the inflow guide member (27, 29) forms a guide hole (30) that opens toward the operating mechanism (44) for controlling passage of content, wherein the inflow guide member (27, 29) is disposed inside the content storage (20) or the housing (36 – also content receiving device), and wherein the inflow guide member (27, 29) has an inclined surface (see Fig. 3) to allow the content received in the content storage portion (20) to be collected in the guide opening (30) and is separated from the blocking plate (51) in order to prevent interference with rotation of the blocking plate (51) (see Figs. 3-5).

Further Re Claim 14:
Forte discloses wherein the opening member (45) is movably disposed in a direction of content passage so as to allow the content to pass through the opening (near 25) (see Figs. 1-6).

Further Re Claim 15:
Forte discloses wherein the content passage unit (44, 45, 46, 51, 52) comprises a movement securing portion (43) to which the opening member (45) or a moving member connected to the opening member (45) is movably connected (see Figs. 1-6).


Further Re Claim 18:
Forte discloses wherein the opening member (45) is provided singularly or in plural (see Figs. 1-6).

Further Re Claim 49:
Forte discloses an inflow guide member (27, 29) configured to guide the content to move towards the operating mechanism (44) for controlling passage of content, wherein the inflow guide member (27, 29) forms a guide opening (30) that opens toward the operating mechanism (44) for controlling passage of content and an inclined surface (see Fig. 3) along at least a portion of an edge of the guide opening (30) (see Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/K.L.R/Examiner, Art Unit 3651